Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10-11, 13, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (Pub. No.:  US 2010/0277692) in view of Papac et al (Pub. No.: US 2011/0292343).
Regarding claims 1, 19, Mukai et al disclose a medical imaging system comprising an illumination device comprising:
a first light source (1) configured to emit first light having a wavelength range [see 0018, 0025-0026] by disclosing transmitting the light from the light source 1 (light with a wavelength of 840 nm) and reflecting the light from the light source 76 for aberration detection (light with a wavelength of 780 nm) [see 0026];
a second light source (76) configured to emit second light having a second wavelength range, the second wavelength range being narrower than the first wavelength range [see 0026, 0032] by disclosing transmitting the light from the light source 1 (light with a wavelength of 840 nm) and reflecting the light from the light source 76 for aberration detection (light with a wavelength of 780 nm) [see 0026];
a drive controller configured to control the first light source and the second light source based on an observation mode [see 0037, 0021, 0030];
a diffuser (mirror) configured to change an angle of the second light [see 0021, 0032-0033] by disclosing beam splitter 90 is a dichroic mirror [see 0021];
optical elements (relied as a light guide, emphasis added) configured to guide the first light and the second light [see 0025-0026] by disclosing optical elements transmit and guide light [see 0025];
a prism configured to separate light from a target object irradiated with light from the light guide (0026) into third light having a third wavelength range and fourth light having a fourth wavelength range [see 0019, 0025 and claim 4 and fig 1];
a first imager (a first photo-receiving element) configured to receive the third light separated by the prism [see claim 1, 0030-0033];
a second imager (second photo-receiving element) configured to receive the fourth light separated by the prism; 
circuitry (image processing unit) configured to generate an output image based on the observation mode and at least one of a first signal of the first imager or a second signal of the second imager [see 0036].
Mukai et al may not explicitly mention a light guide 
Nonetheless, Papac et al disclose optical fiber or optical fiber bundle 185 to guide lights [see 0003, 0018, 0020 and figs 1-2].  Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated [see 0018].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al and Papac et al by using optical fiber or optical fiber bundle 185 to guide lights; such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated [see 0018].

Regarding claims 3, Mukai et al disclose a diffusion member (beam splitter 90), wherein the diffusion member is positioned between the second light source and the prism [see 0019, 0021] by disclosing two prisms, a lens 11, and a beam splitter 90 arranged to make optical axes of the second photographing unit 200 and other units almost coaxial with the optical axis of the first illumination optical system. In the preferred embodiment of the present invention, a half mirror is used as the beam splitter 3 [see 0019].

Regarding claims 5, Mukai et al disclose a condenser optical system along an optical axis [see 0022].
Mukai et al may not explicitly mention the condenser optical system is configured to condense the first light and the second light on an incident end surface of the light guide.
Nonetheless, Papac et al disclose regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated [see 0018].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al and Papac et al by condensing the first light and the second light on an incident end surface of the light guide; such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated [see 0018].

Regarding claims 7, Mukai et al disclose a lens barrel configured to receive the first light and the second light from the light guide; 
radiate the first light and the second light to the target object [see fig 1 and 0019].

Regarding claims 8, Mukai et al disclose at least one image sensor, wherein the lens barrel is further configured to direct the first light and the second light from the target object [see fig 1 and 0019].

Regarding claims 10, 21, Mukai et al don’t disclose circuitry configured to adjust the intensity of light emitted by the first light source and the intensity of light emitted by the second light source.
Nonetheless, Papac et al disclose circuitry (spectral controller 195 such as a microprocessor) configured to adjust the intensity of light emitted by the first light source (color sources) and the intensity of light emitted by the second light source (color sources) [see 0019] by 
disclosing variable pulse-width modulators may be coupled between the power source and a corresponding color source such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source [see 0019].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al and Papac et al by adjusting the intensity of light emitted by the first light source and the intensity of light emitted by the second light source; such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source [see 0019].

Regarding claim 11, Mukai et al don’t disclose adjust the intensity of light for each wavelength band of the plurality of third wavelength bands
Nonetheless, Papac et al disclose wherein the at least one predetermined wavelength band includes a plurality of predetermined wavelength bands, and the circuitry is further configured to adjust the intensity of light for each predetermined wavelength band of the plurality (acquired through the plurality of modulators, emphasis added) of predetermined wavelength bands (color bands) [see 0019] by disclosing variable pulse-width modulators may be coupled between the power source and a corresponding color source such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source [see 0019].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al and Papac et al by adjusting the intensity of light for each wavelength band of the plurality of third wavelength bands; such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source [see 0019].

Regarding claim 13, Mukai et al disclose wherein the first light incident on the prism is substantially parallel and the second light incident on the prism is substantially parallel [see 0020].
Regarding claim 22, Mukai et al disclose wherein the diffuser is further configured to change the angle of the second light to reduce a difference between a first incident angle of the first light at an incident end surface of the light guide and a second incident angle of the second light at the incident end surface of the light guide [see 0024, 0032].

Regarding claim 23, Mukai et al disclose an optical element configured to guide the first light and the second light with changed angle to the light guide [see 0026].

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (Pub. No.:  US 2010/0277692) in view of Papac et al (Pub. No.: US 2011/0292343) as applied to claim 1 above and further in view of Hosoda et al (US Pat: 6, 464, 633).
Regarding claim 6, Mukai et al and Papac et al don’t disclose wherein a size of an image of the condensed light is substantially the same as the diameter of the end of the light guide.
Nonetheless, Hosoda et al disclose wherein a size of an image of the condensed light is substantially the same as the diameter of the end of the light guide [see column 49 lines 5-25].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al, Papac et al and Hosoda et al by having a size of an image of the condensed light substantially the same as the diameter of the end of the light guide; so the light can be stored in a one-to-one correspondence with respect to each pixel of the CCD 535. For this reason, any problem is not posed [see column 49 lines 20-25, Hosoda et all].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (Pub. No.:  US 2010/0277692) in view of Papac et al (Pub. No.: US 2011/0292343) as applied to claim 1 above and further in view of Miyawaki et al (Pub. No.: US 2001/0028441).
Regarding claim 9, Mukai et al and Papac et al don’t disclose a projection lens configured to radiate light from the illumination device to the observation site.
Nonetheless, Miyawaki et al disclose a projection lens configured to radiate light from the illumination device to the observation site [see 0041-0042, 0057]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al and Papac et al and Miyawaki et al by using a projection lens configured to radiate light from the illumination device to the observation site; for converting the collimated light beam transmitted through the half mirror into a converging light beam [see 0041, Miyawaki et al].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (Pub. No.:  US 2010/0277692) in view of Papac et al (Pub. No.: US 2011/0292343) as applied to claim 1 above and further in view of Inoue (Pub. No.: US 2011/0063578).
Regarding claim 12, Mukai et al don’t disclose a condenser optical system positioned along the optical axis and configured to modulate a size of an area illuminated by light emitted from the illumination device.
Nonetheless, Papac et al disclose regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated [see 0018].
In addition, Inoue discloses a condenser optical system positioned along the optical axis and configured to modulate a size of an area illuminated by light emitted from the illumination device [see 0010].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al, Papac et al and Inoue by using a condenser optical system positioned along the optical axis and configured to modulate a size of an area illuminated by light emitted from the illumination device; to provide an area of evenly-illuminated light in the field of view at the specimen plane and illuminates the aperture of the objective uniformly with light of sufficient yet controllable angle and to provide means of regulating contrast.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (Pub. No.:  US 2010/0277692) in view of Papac et al (Pub. No.: US 2011/0292343) as applied to claim 1 above and further in view of Kiyomoto et al (US Pat: 5, 600, 487).
Regarding claim 14, Mukai et al, Papac et al don’t disclose wherein the first light incident on the dichroic mirror is divergent and the second light incident on the dichroic mirror is divergent.
Nonetheless, Kiyomoto et al disclose wherein the first light incident on the dichroic mirror is divergent and the second light incident on the dichroic mirror is divergent [see column 17 lines 33-36, column 18 lines 1-10, column 19 lines 38-60, column 20 lines 8-20]. Kiyomoto et al disclose a dichroic mirror for synthesizing or separating light beams with different wavelengths and exhibiting low angle-of- incidence dependence is disposed in divergent or convergent optical paths so as to synthesize or separate the light beams [column 19 lines 38-60] and the light from two light sources having different wavelengths is synthesized by a dichroic mirror in the divergent optical paths [column 20 lines 8-20].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al, Papac et al and Kiyomoto et al by having first light incident on the dichroic mirror is divergent and the second light incident on the dichroic mirror is divergent; so as to be synthesized so as to synthesize or separate the light beams [column 19 lines 38-60, Kiyomoto et al].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (Pub. No.:  US 2010/0277692) in view of Papac et al (Pub. No.: US 2011/0292343) as applied to claim 1 above and further in view of Kaneko et al (Pub. No.: US 2002/0062061).
Regarding claim 15, Mukai et al and Papac et al don’t disclose obtain an image of the observation site that includes fluorescence information of the observation site and white light imaging information.
Nonetheless, Kaneko et al disclose an image of the observation site that includes fluorescence information of the observation site and white light imaging information [see 0071, 0094-0095, 0107]. Kaneko et al disclose white light image and the fluorescent images to be alternatively displayed on monitor 6 [see 0094] and both images may be displayed simultaneously on monitor 6 [see 0095, 0107].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mukai et al, Papac et al and Kaneko et al by obtaining an image of the observation site that includes fluorescence information of the observation site and white light imaging information; to provide an enhanced fluorescent image display and a color reference display for simultaneous presentation on the monitor [see 0199, Kaneko et all].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793